Fuld, J. (dissenting in part).
As I read the Alabama decisions (e.g., Lutsky v. Lutsky, 183 So. 2d 782; Davis v. Davis, 255 Ala. 488; Fairclough v. St. Amand, 217 Ala. 19), the defendant husband would, under the circumstances of the present case, be barred by laches from contesting the validity of the divorce decree which had, purportedly, terminated the plaintiff wife’s prior marriage. Accordingly, he is not entitled to an annulment. (See Johnson v. Muelberger, 340 U. S. 581.) Since, therefore, there is no impediment to the wife’s institution of the present suit for a separation, the trial court is required to consider the merits of such action. Until those merits have been determined, there may not, in my judgment, be an intelligent disposition of the property rights of the parties.
I would reverse the order appealed from and remand the matter to the trial court for further proceedings.
Chief Judge Desmond and Judges Van Voobhis, Burke, Scileppi and Bergan concur in Per Curiam opinion; Judge Füld dissents in part in an opinion in which Judge Keating concurs.
Order modified in accordance with the opinion herein and, as so modified, affirmed, without costs.